Exhibit 10.47



Amendment #2
to the
Yahoo! Publisher Network Contract #2-23975446
Effective as of January 1, 2011, as amended (“Agreement”)
This Amendment #2 to the Agreement (“Amendment #2”) is effective as of the
latter date of Yahoo! Inc.’s or Publisher’s signature below (“Amendment #2
Effective Date”) by and between Yahoo! Inc. and Yahoo! EMEA Limited (as
successor to Yahoo! Sarl and together with Yahoo! Inc., “Yahoo”) on the one
hand, and InfoSpace LLC (f/k/a InfoSpace Sales LLC) and Blucora, Inc. (f/k/a
InfoSpace Inc., and collectively with InfoSpace Sales LLC, “Publisher”) on the
other hand. All capitalized terms not defined herein shall have the meanings
assigned to them in the Agreement.
In consideration of these mutual covenants and for such other good and valuable
consideration, the sufficiency of which is acknowledged by the parties hereto,
Yahoo and Publisher desire to amend the Agreement as follows:
1.
The Mutual Termination Agreement dated September 28, 2015 is deemed void ab
initio and shall have no legal effect whatsoever.

2.
The End Date of the Agreement is hereby deleted and replaced with March 31,
2016. For clarity, the Agreement shall not automatically renew after the End
Date.

3.
The Compensation Section on the cover page of the SO is hereby amended as
follows:

a)
The percentages of Gross Revenue set forth under Section (b) shall only apply
from February 1, 2011 through December 31, 2015.



b)
A new Section (c) is added that is set forth as follows:



“(c) From January 1, 2016 through the remainder of the Term:


Monthly Gross Revenue


Percentage of Gross Revenue
Less than $[*]


[*]%
$[*] or more


[*]%





4.
As of the Amendment #2 Effective Date, Publisher’s rights and obligations in
connection with Web Search Results under the Agreement shall be governed by the
following terms:

a)
Except as provided in 4(b), each Query submitted by Publisher to Yahoo for
Results must include a request for Paid Search Results and Publisher will
display Results (including but not limited to Paid Search Results) from Yahoo in
response to a Query submitted to Yahoo.



b)
If Publisher submits a Query to Yahoo for Web Search Results only, Publisher
shall pay Yahoo US $[*] per 1000 Queries. For clarity, one Query calling for Web
Search Results, images or news results will cost US $[*] per 1000 Queries and
Queries calling for Web Search Results, images and news results separately will
count as three separate Queries and will cost US $[*] per 1000 Queries.


[*]
Information redacted pursuant to a confidential treatment request by Blucora,
Inc. under 5 U.S.C. §552(b)(4) and
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2, and submitted separately with the
Securities and Exchange Commission.




--------------------------------------------------------------------------------

        

5.
In the event of any conflict between the terms and conditions of the Agreement
and the terms and conditions of this Amendment #2, the terms and conditions of
this Amendment #2 shall control. Except as amended by this Amendment #2, the
Agreement shall remain in full force and effect in accordance with its terms.
This Amendment #2 may be executed in two or more counterparts, each of which
shall be deemed to be an original, but all of which together shall constitute
one and the same instrument.



[SIGNATURE PAGE FOLLOWS]





[*]
Information redacted pursuant to a confidential treatment request by Blucora,
Inc. under 5 U.S.C. §552(b)(4) and
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2, and submitted separately with the
Securities and Exchange Commission.

2



--------------------------------------------------------------------------------

        

[SIGNATURE PAGE TO AMENDMENT #2]
IN WITNESS WHEREOF, the parties hereto have caused this Amendment #2 to the
Agreement to be executed by their duly authorized representatives as of the
Amendment #2 Effective Date.
YAHOO! INC.
By: /s/ Ian Weingarten
Name: Ian Weingarten
Title: SVP, Corporate Development & Partnerships
Date: December 21, 2015
INFOSPACE LLC
By: /s/ Peter Mansour
Name: Peter Mansour
Title: President
Date: December 28, 2015
YAHOO! SARL
By: /s/ Michael McElliott
Name: Michael McElliott
Title: Director
Date: December 22, 2015
BLUCORA, INC. (as guarantor under Section 22 of Attachment B)


By: /s/ Eric Emans
Name: Eric Emans
Title: CFO
Date: December 27, 2015




[*]
Information redacted pursuant to a confidential treatment request by Blucora,
Inc. under 5 U.S.C. §552(b)(4) and
17 C.F.R. §§ 200.80(b)(4) and 240.24b-2, and submitted separately with the
Securities and Exchange Commission.

3

